DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Amendment filed on February 1, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 was filed after the mailing date of the Final Office Action on October 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant has amended Claims 1 and 3 and added Claims 6-9.  Claims 1-9 stand rejected as explained below.

Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but are not persuasive.
Applicant first argues in the middle of the first page of the REMARKS section of the Amendment Claims 1 and 3 as amended are not anticipated by Japanese Patent Publication No. JP2017170482A by Aso et al. (hereinafter ASO; citations will be made to the English translation previously provided with the Final Office Action of October 4, 2021) because the previous rejection cites ASO’s catcher (35 in Fig. 2) as being part of the pad (33 in Fig. 2), and the pad is therefore not entirely inside the opening.  (Examiner notes the argument does not specify where “the opening” is located.)
It is true numbered paragraph 6 of the Final Office Action of October 4, 2021 points to reference number 34 in Fig. 2 of ASO (ASO refers to it as a “bending blade” in the 2nd full paragraph of p. 5) as being a “die” and that the die has the “Formed Opening” as shown in the provided detail of ASO.  It is also true, strictly speaking, this particular interpretation of ASO does not literally read upon Claims 1 and 3 as amended.
However, ASO also anticipate Claims 1 and 3 as amended when the detailed explanation of the anticipation rejection is updated to account for the amendments made to the claims.  That is, when given its broadest reasonable interpretation, ASO may reasonably be said to read on Claim 1 and 3 as amended in that the upper die (31 in Fig. 2; 7th full paragraph of p. 4) has inside its outer cam opening (see ‘Opening’ in 36 of the Fig. 2 Detail of ASO below; p. 5, 2nd full paragraph) the bending blade and pad in the same way Applicant’s upper die (10 in Figs. 5 and 6) has inside its opening die pieces (13 in Fig. 5) and pad (20 in Figs. 5 and 6).

    PNG
    media_image1.png
    324
    381
    media_image1.png
    Greyscale

Applicant next argues on the second page of the REMARKS section of the Amendment the 35 U.S.C. §103 rejection is improper for at least the same reasons as put forth above.  Examiner respectfully disagrees for the same reasons as set forth above.
Applicant next argues at the bottom half of the second page of the REMARKS section of the Amendment new Claims 6-9 are patentably distinguishable over the applied reference for at least their dependency upon Claims 1 and 3 as amended.  Examiner respectfully disagrees for the reasons set forth above.
Regarding specifically Claims 6 and 8, Applicant argues ASO’s pad is not configured as an approximately rectangular parallelepiped shape.  Examiner respectfully disagrees as explained fully in the rejection of Claims 6 and 8 below.
Applicant arguments specifically regarding Claims 7 and 9 are moot in view of the new grounds of rejection set out fully below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ASO.
Regarding Claim 1, ASO discloses a manufacturing device (20 in Fig. 2; p. 4, 5th full paragraph) for a component having a hat-shaped section (10 in Fig. 1; p. 4, 1st full paragraph), the manufacturing device manufacturing the component having the hat-shaped section as a pad (33 in Fig. 2; p. 4, 12th full paragraph) and a punch (23 in Fig. 2; p. 4, 8th full paragraph) that sandwich a center portion (40-1 in Fig. 2; p. 4, 14th full paragraph) of a metal plate (40 in Fig. 2; p. 4, 14th full paragraph) in a first direction (downward), and a die (31 in Fig. 2; p. 4, 7th full paragraph) and a holder (24 in Fig. 2; p. 4, 8th full paragraph) that sandwich both side portions of the metal plate (40-2 in Fig. 2; p. 4, 15th full paragraph) in the first direction (bending blade 34 of upper die 31 sandwiches the plate with blank holder 24 in Fig. 4) are moved relative to each other in the first direction so that the center portion serves as a top plate (11 in Fig. 1; p. 4, 1st full paragraph), the both side portions serve as flanges (13a and 13b in Fig. 1; p. 3, last paragraph), respectively, and portions stretched between the center portion and the both side portions serve as vertical walls (12a and 12b in Fig. 1; p. 3, last paragraph), respectively, the manufacturing device comprising:
the die in which an opening is formed (outer cam 36 of upper die 31 has a formed opening; see ‘Opening’ in Fig. 2 Detail of ASO above), the opening being open on a first side (see ‘First Side’ in Fig. 2 Detail of ASO below) in the first direction;
th full paragraph) to a second side (bottom) in the first direction against energizing force towards the first side (top) in the first direction;
the punch that is arranged to face the pad in the first direction so as to sandwich the center portion;
the holder that is provided around the punch (holder 24 is provided around punch 23 in Fig. 2), the holder facing the die in the first direction so as to sandwich the both side portions, and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 24 moves downwardly as shown in Figs. 5 and 6; p. 5, 5th through 8th full paragraphs); and
a block (25 in Fig. 2; p. 4, 10th full paragraph) that is provided on a part of the holder on the second side in the first direction, and is able to move in a second direction orthogonal to the first direction (joint link 25 moves in a direction that is orthogonal to movement of the pad 33 and die 31, as shown in Figs. 5 and 6, p. 5, 5th through 8th full paragraphs),
wherein the block is moved from a position on the holder (Fig. 5 shows joint link 25 movement; p. 5, 5th full paragraph), the position not facing the pad in the first direction (Fig. 2 shows joint link 25 is positioned away from pad 33; p. 4, 10th full paragraph), to a position on the holder, the position facing the pad in the first direction (Fig. 6 shows joint link 25 is positioned closer to pad 33), so that the block is inserted between the holder and the pad after the hat-shaped section is formed (Fig. 5 shows the features of the hat-shaped section are present prior to joint links 25 being inserted between blank holder 24 and catcher 35 of pad 33.  Fig. 6 shows joint link 25 inserted between blank holder 24 and th full paragraph describes Fig. 6 as showing joint link 25 locked with catcher 35 and press part 10 formed being included in the figure.), and a positional relationship between the holder and the pad in a mold closed state is thus maintained even during mold opening (Figs. 6-8; p. 5, 7th through 11th full paragraphs).

    PNG
    media_image2.png
    331
    381
    media_image2.png
    Greyscale

Regarding Claim 2, ASO anticipates the manufacturing device for a component having a hat-shaped section according to Claim 1 as explained above.  ASO further discloses the manufacturing device further comprises a driving unit (p. 4, 10th
Regarding Claim 3, ASO discloses a manufacturing method (p. 4, next to last full paragraph through p. 5, 15th full paragraph) for a component having a hat-shaped section (10 in Fig. 1; p. 4, 1st full paragraph), the manufacturing method being used to manufacture the component having the hat-shaped section from a metal plate (40 in Fig. 2; p. 4, 14th full paragraph), wherein a manufacturing device is prepared (20 in Fig. 2; p. 4, fifth full paragraph), the manufacturing device including a die (31 in Fig. 2; p. 4, 7th full paragraph) in which an opening is formed (see ‘Opening’ in Fig. 2 Detail above), the opening being open on a first side (see ‘First Side’ in Fig.2 Detail above) in a first direction (downward), a pad (33 in Fig. 2; p. 4, 12th full paragraph) that is provided inside the opening so that the pad is able to move relative to the die to a second side (top side of pad 33) in the first direction against energizing force towards the first side in the first direction (pad 33 moves relative to die 31 via gas springs 37 in Fig. 2; p. 4, 13th full paragraph), a punch (23 in Fig. 2; p. 4, 8th full paragraph) that is arranged to face the pad in the first direction, a holder (24 in Fig. 2; p. 4, 8th full paragraph) that is provided around the punch, the holder facing the die in the first direction and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 24 moves downwardly as shown in Figs. 5 and 6; p. 5, 5th through 8th full paragraphs), and a block (25 in Fig. 2; p. 4, 10th full paragraph) that is provided on a part of the holder on the second side in the first direction, and is able to move in a second direction orthogonal to the first direction (joint link 25 moves in a direction that is orthogonal to movement of the pad 33 and die 34, as shown in Figs. 5 and 6, p. 5, 5th through 8th full paragraphs), the manufacturing method comprising:
a step of forming the component having the hat-shaped section as the pad and the punch that sandwich a center portion of the metal plate in the first direction, and the die and the holder that sandwich both side portions of the metal plate in the first direction are moved relative to each other in the first direction due to mold closing so that the center portion serves as a top plate, the both side portions serve as flanges, respectively, and portions stretched between the center portion and the both th full paragraph);
a step of inserting the block between the holder and the pad as the block is moved from a position on the holder, the position not facing the pad in the first direction (Fig. 2), to a position on the holder, the position facing the pad in the first direction (Fig. 6), after the mold closing and also before mold opening such that a positional relationship between the pad and the holder in a mold closed state is maintained even during the mold opening (Figs. 5 and 6; p. 5, 5th full paragraph); and
a step of moving the block from the position on the holder, the position facing the pad in the first direction (Fig. 9 shows joint links 25 positioned near pad 33), to the position on the holder, the position not facing the pad in the first direction (Fig. 10 shows joint links 25 positioned away from pad 33), after the hat-shaped section is formed (Fig. 9 shows press part 10 formed and demolded), after the mold opening (Fig. 9 shows joint links 25 don’t move from a position near pad 33 to a position away from pad 33 until after upper die 31 is opened upwardly from blank holder 24), and before mold closing (p. 5, 13th through 15th full paragraphs).
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. CN 105013918 A by Huang, hereinafter HUANG.  Citation will be made to the European Patent Office Espacenet English translation of HUANG submitted with the I.D.S. filed November 22, 2021.
Regarding Claim 1, HUANG discloses a manufacturing device (Fig. 1; ¶[0035]) for a component having a hat- shaped section (15 in Fig. 4; ¶[0044]), the manufacturing device manufacturing the component having the hat- shaped section as a pad (7 in Fig. 1; ¶[0044]) and a punch (4 in Fig. 1; ¶[0044]) that sandwich a center portion (see ‘Center Portion’ in Fig. 3 Detail of HUANG below) of a metal plate (14 in Fig. 3; ¶[0044]) in a first direction (downward), and a die (5 in Fig. 3; ¶[0044]) and a holder (2 in Fig. 3; ¶[0044]) that sandwich both side portions of the metal plate in the first direction (die 
the die in which an opening is formed (see ‘Opening’ in Fig. 4 Detail below), the opening being open on a first side (the arrow pointing to the Opening in the Fig. 4 Detail below is also pointing to what may be interpreted as a ‘First Side’) in the first direction;
the pad that has a maximum cross section, when viewed in the first direction, that is provided entirely inside the opening (the maximum width of upper presser ring 7 is entirely inside the opening of die seat 5 in Figs. 4-6) so that the pad is able to move relative to the die (upper presser ring 7 moves relative to die seat 5 in Figs. 4-7; ¶[0050]) to a second side (bottom) in the first direction against energizing force towards the first side (top) in the first direction;
the punch that is arranged to face the pad in the first direction so as to sandwich the center portion;
the holder that is provided around the punch (lower presser ring 2 is provide around punch 4 in Figs. 1-8), the holder facing the die in the first direction so as to sandwich the both side portions, and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (presser ring 2 moves downwardly as shown in Figs. 3-5; ¶[0050]); and
a block (10 in Fig. 1; ¶[0044]) that is provided on a part of the holder on the second side in the first direction, and is able to move a second direction orthogonal to the first direction (selection block 10 moves in a direction that is orthogonal to movement of upper presser ring 7 and die 5 as shown in Figs. 4-8; ¶[0056]),


    PNG
    media_image3.png
    219
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    122
    508
    media_image4.png
    Greyscale

Regarding Claim 2, HUANG anticipates the device of Claim 1, and further discloses the manufacturing device further comprising a driving unit (drive cylinders 12 in Fig. 1; ¶[0044]) that is provided on a part of the holder on the second side in the first direction (drive cylinder 12 are provided 
Regarding Claim 3, HUANG discloses a manufacturing method (the method is disclosed in the context of HUANG describing the structure and operation of the drawing die shown in Figs. 1-8; ¶[0047] to ¶[0071]) for a component having a hat- shaped section (15 in Fig. 4; ¶[0044]), the manufacturing method being used to manufacture the component having the hat-shaped section from a metal plate (14 in Fig. 3; ¶[0044]), wherein a manufacturing device is prepared (Fig. 1; ¶[0035]), the manufacturing device including a die (5 in Fig. 3; ¶[0044]) in which an opening is formed (see ‘Opening’ in Fig. 4 Detail of HUANG above), the opening being open on a first side (the arrow pointing to the Opening in the Fig. 4 Detail below is also pointing to what may be interpreted as a ‘First Side’) in a first direction, a pad that has a maximum cross section, when viewed in the first direction, that is provided entirely inside the opening (the maximum width of upper presser ring 7 is entirely inside the opening of die seat 5 in Figs. 4-6) so that the pad is able to move relative to the die to a second side in the first direction against energizing force towards the first side in the first direction (upper presser ring 7 moves relative to die seat 5 in Figs. 4-7; ¶[0050]), a punch (4 in Fig. 1; ¶[0044]) that is arranged to face the pad in the first direction (punch 4 faces upper presser ring 7 in Fig. 1), a holder (lower presser ring 2 in Fig. 1; ¶[0044]) that is provided around the punch (lower presser ring 2 is provided around punch 4 in Fig. 1), the holder facing the die in the first direction and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (lower presser ring 2 moves downwardly as shown from Fig. 3 to Fig. 4; ¶[0067]), and a block (selection block 10 in Fig. 1; ¶[0044]) that is provided on a part of the holder on the second side in the first direction (selection block 10 is provided on the top side of lower presser ring 2 in Fig. 1), and is able to move in a second direction orthogonal to the first direction (¶[0056] describes selection blocks 10 are moved horizontally which is a direction orthogonal to movement of presser rings 2 and 7), the manufacturing method comprising:

a step of inserting the block between the holder and the pad as the block is moved from a position on the holder, the position not facing the pad in the first direction, to a position on the holder, the position facing the pad in the first direction, after the mold closing and also before mold opening (this is the progression shown in Figs. 4 and 5) such that a positional relationship between the pad and the holder in a mold closed state is maintained even during the mold opening (shown in Fig. 7); and
a step of moving the block from the position on the holder, the position facing the pad in the first direction, to the position on the holder, the position not facing the pad in the first direction, after the hat-shaped section is formed, after the mold opening, and before mold closing (shown in Fig. 8).
Regarding Claim 4, HUANG anticipates the device of Claim 1 as explained above, and further discloses wherein the block (selection blocks 10) is moved from the position on the holder where the block is not facing the pad in the first direction to the position on the holder where the block is facing the pad in the first direction after the hat-shaped section is completely formed (the progression from Fig. 3 to Fig. 5 shows selection blocks 10 are not moved inwardly until after plate material 14 is completely formed into plate piece 15).
Regarding Claim 5, HUANG anticipates the method of Claim 3 as explained above, and further discloses wherein the block is moved from the position on the holder where the block is not facing the pad in the first direction to the position on the holder where the block is facing the pad in the first 
Regarding Claim 6, HUANG anticipates the device of Claim 1 as explained above, and further discloses wherein the pad has an approximately rectangular parallelepiped shape (upper presser ring 7 shown in Figs. 1-8 has an approximately rectangular parallelepiped shape).
Regarding Claim 7, HUANG anticipates the device of Claim 1 as explained above, and further discloses wherein the block (selection blocks 10 in Figs. 1-8) is linearly moved from the position on the holder not facing the pad in the first direction, to the position on the holder facing the pad in the first direction (the progression from Fig. 4 to Fig. 5 shows selection blocks 10 being linearly moved along guide plates 13 by driving cylinders 12; ¶[0056] and ¶[0057]).
Regarding Claim 8, HUANG anticipates the method of Claim 3 as explained above, and further discloses wherein the pad has an approximately rectangular parallelepiped shape (upper presser ring 7 shown in Figs. 1-8 has an approximately rectangular parallelepiped shape).
Regarding Claim 9, HUANG anticipates the method of Claim 3 as explained above, and further discloses wherein the step of inserting the block (selection blocks 10 in Figs. 1-8)between the holder and the pad comprises linearly moving the block from the position on the holder not facing the pad in the first direction, to the position on the holder facing the pad in the first direction (the progression from Fig. 4 to Fig. 5 shows selection blocks 10 being linearly moved along guide plates 13 by driving cylinders 12; ¶[0056] and ¶[0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ASO in view of U.S. Patent Application Publication No. US 2016/0221068 A1 filed by Tanaka et al., hereinafter TANAKA.
Regarding Claim 1, ASO discloses a manufacturing device (20 in Fig. 2; page 4, fifth full paragraph) for a component having a hat-shaped section (10 in Fig. 1; page 4, 1st full paragraph), the manufacturing device manufacturing the component having the hat-shaped section as a pad (33 in Fig. 2; page 4, 12th full paragraph) and a punch (23 in Fig. 2; page 4, 8th full paragraph) that sandwich a center portion (40-1 in Fig. 2; page 4, 14th full paragraph) of a metal plate (40 in Fig. 2; page 4, 14th full paragraph) in a first direction (downward), and a die (31 in Fig. 2; page 4, 7th full paragraph) and a holder (24 in Fig. 2; page 4, 8th full paragraph) that sandwich both side portions of the metal plate (40-2 in Fig. 2; page 4, 15th full paragraph) in the first direction (bending blade 34 of upper die 31 sandwiches the plate with blank holder 24 in Fig. 4) are moved relative to each other in the first direction so that the center portion serves as a top plate (11 in Fig. 1; page 4, 1st full paragraph), the both side portions serve as flanges (13a and 13b in Fig. 1; page 3, last paragraph), respectively, and portions stretched between 
the die in which an opening is formed (outer cam 36 of upper die 31 has a formed opening; see ‘Opening’ in Fig. 2 Detail of ASO above), the opening being open on a first side (see ‘First Side’ in Fig. 2 Detail above) in the first direction;
the pad that has a maximum cross section, when viewed in the first direction, that is provided entirely inside the opening (the maximum cross section of pad 33 when view in the first direction is provided entirely inside the ‘Opening’ of outer cam 36 of upper die 31 in Fig. 2 as shown in the Fig. 2 Detail of ASO above) so that the pad is able to move relative to the die (pad 33 moves relative to die 31 via gas springs 37 in Fig. 2; page 4, 13th full paragraph) to a second side (bottom) in the first direction against energizing force towards the first side (top) in the first direction;
the punch that is arranged to face the pad in the first direction so as to sandwich the center portion;
the holder that is provided around the punch (holder 24 is provided around punch 23 in Fig. 2), the holder facing the die in the first direction so as to sandwich the both side portions, and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 24 moves downwardly as shown in Figs. 5 and 6; page 5, 5th through 8th full paragraphs); and
a block (25 in Fig. 2; page 4, 10th full paragraph) that is provided on a part of the holder on the second side in the first direction, and is able to move in a second direction orthogonal to the first direction (joint link 25 moves in a direction that is orthogonal to movement of the pad 33 and die 31, as shown in Figs. 5 and 6, page 5, 5th through 8th full paragraphs),
wherein the block is moved from a position on the holder (Fig. 5 shows joint link 25 movement), the position not facing the pad in the first direction (Fig. 2 shows link 25 is positioned away from pad th full paragraph isn’t specific regarding the timing of joint link 25 being inserted.), and a positional relationship between the holder and the pad in a mold closed state is thus maintained even during mold opening (Figs. 6-8; page 5, 7th through 11th full paragraphs).
ASO isn’t explicitly specific regarding the timing of joint link 25 being inserted between the holder and the pad.
TANAKA discloses a hat-shaped cross-section component manufacturing apparatus (Title).  ¶[0116] and ¶[0117] teach the problem of the hat-shaped component being crushed as it is demolded.  See Figs. 9A through 9C.  ¶[0118] through ¶[0129] and Figs. 10A through 14D teach a few different pressure limiting devices which may be used to prevent the hat-shaped component from being crushed during demolding.  Pressure limiting device 508 illustrated in Fig. 14A to Fig. 14D (see ¶[0129]) includes spacer block 508-5 which serves as a coupling portion that couples punch 504 and blank holder 505 together during demolding so as to fix the positional relationship between them.  After forming of component 501 has been completed, lock pins 508-5a and 508-5b are inserted as mechanical stops through spacer block 508-5 into pad 503 and blank holder 505 to mechanically fix the relationship and prevent pressure from both the pad and the blank holder acting on the finished part at the same time.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the express teaching of TANAKA, regarding fixing the positional relationship between the pad and the blank holder with insertion of mechanical stops after forming is complete, to the molding apparatus disclosed in ASO, which discloses fixing the relationship with 
Regarding Claim 2, the prior art reference combination of ASO in view of TANAKA renders the manufacturing device for a component having a hat-shaped section according to Claim 1 unpatentable as explained above in the 35 U.S.C. §103 rejection of Claim 1.  ASO further discloses the manufacturing device further comprises a driving unit (page 4, 10th full paragraph discloses joint link 25 is driven outwardly to an open position as shown in Fig. 1 by a spring in a direction orthogonal to movement of pad 33 and die 31) that is provided on a part of the holder on the second side in the first direction (joint link 25 is positioned on the top surface of blank holder 24, which is the second side), the driving unit being configured to move the block in the second direction (the ‘second direction’ is not defined other than it is orthogonal to the first direction.  Therefore, the ‘second direction’ may be interpreted as being in an outward direction from pad 33 and die 31).
Regarding Claim 4, the prior art reference combination of ASO in view of TANAKA renders the manufacturing device for a component having a hat-shaped section according to Claim 1 unpatentable as explained above in the 35 U.S.C. §103 rejection of Claim 1.  ASO further discloses wherein the block is moved from the position on the holder where the block is not facing the pad in the first direction (Fig. 2) to the position on the holder where the block is facing the pad in the first direction (Fig. 6) after the hat-shaped section is formed (Fig. 5 shows the features of the hat-shaped section are formed when joint links 25 are moving to the position shown in Fig. 6.  Fig. 6 shows joint link 25 in a position near pad 33.  th full paragraph isn’t specific regarding the timing of joint link 25 being positioned as shown in Fig. 6.)
ASO isn’t explicitly specific regarding when joint links 25 arrive at the position as shown in Fig. 6, and therefore isn’t specific as to whether joint links 25 are in the position shown in Fig. 6 before, concurrent with, or after the hat-shaped section is completely formed.
As explained previously, TANAKA teaches a pressure limiting device in Fig. 14A to Fig. 14D (see ¶[0129]) which uses mechanical stops inserted after forming is complete to mechanically fix the positional relationship between the pad and the blank holder to prevent pressure from both the pad and the blank holder acting on the finished part at the same time.  Fig. 14A shows lock pins 508-5a and 508-5b are positioned away from pad 503 during molding.  Fig. 14B shows the lock pins are inserted through spacer block 508-5 such that they are positioned relatively nearer pad 503.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the express teaching of TANAKA, regarding fixing the positional relationship between the pad and the blank holder with movement of mechanical stops after forming is complete, to the molding apparatus disclosed in ASO, which discloses fixing the relationship with mechanical stops but doesn’t explicitly disclose specific timing of fixing the relationship, such that the timing of the positioning of joint links 25 (mechanical stops) between blank holder 24 and catcher 35 of pad 33 specifically occurs after forming is complete.  A person of ordinary skill would be motivated to apply the teaching of TANAKA to the molding apparatus of ASO in order to ensure the fixing of the positional relationship between the pad and blank holder doesn’t impede the forming process as TANAKA teaches in ¶[0129].
Regarding Claim 5, ASO anticipates the manufacturing method for a component having a hat-shaped section according to Claim 3 as explained in the 35 U.S.C. §102(a)(1) rejection of Claim 3 above.  ASO further discloses wherein the block is moved from the position on the holder where the block is not th full paragraph isn’t specific regarding the timing of joint links 25 being positioned as shown in Fig. 6.).
ASO isn’t explicitly specific regarding when joint links 25 arrive at the position as shown in Fig. 6, and therefore isn’t specific as to whether joint links 25 are in the position shown in Fig. 6 before, concurrent with, or after the hat-shaped section is completely formed.
As explained previously, TANAKA teaches a pressure limiting device in Fig. 14A to Fig. 14D (see ¶[0129]) which uses mechanical stops moved after forming is complete to mechanically fix the positional relationship between the pad and the blank holder to prevent pressure from both the pad and the blank holder acting on the finished part at the same time.  Fig. 14A shows lock pins 508-5a and 508-5b are positioned away from pad 503 during molding.  Fig. 14B shows the lock pins are inserted through spacer block 508-5 such that they are positioned relatively nearer pad 503.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the express teaching of TANAKA, regarding fixing the positional relationship between the pad and the blank holder with movement of mechanical stops after forming is complete, to the molding apparatus disclosed in ASO, which discloses fixing the relationship with mechanical stops but doesn’t explicitly disclose specific timing of fixing the relationship, such that the timing of the movement of joint links 25 (mechanical stops) between blank holder 24 and catcher 35 of pad 33 specifically occurs after forming is complete.  A person of ordinary skill would be motivated to apply the teaching of TANAKA to the molding apparatus of ASO in order to ensure the fixing of the positional relationship between the pad and blank holder doesn’t impede the forming process as TANAKA teaches in ¶[0129].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725